Rodger Kelly plantiff against John Blower Defend* in an action of vnjust molestacion in attaching & captiuating his person & also his fishing shallop in the cheefe1 of fishing for a considerable' tyme by which his men broke ofe from him which were much indebted to him to his great & vnsufferable Damage in a vexatiose manner & without any grounds accprding to Attachm* Dated the 10th of Octobr 1671 . . . the Jurie brought in their verdict they found for ye defend* Costs of Court
The Court considering Rodger Kelly* vexatiose suite ags* John Blower sentancd him to pay forty shillings fine in money to the County according to Law & treble Damages to the John Blower the Defend*.